DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on February 24, 2021 has been entered. Claims 35-50 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s response to election/restriction filed on July 13, 2022 indicated that the election/restriction requirement was directed to claims 1-34.  However, a preliminary amendment was filed on February 24, 2021 that canceled claims 1-34, the claims to which the restriction requirement was directed, and added new claims 35-50.  As such the requirement for restriction/election dated May 13, 2022 has been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a DIV of US application No. 15/ 746,337, now US Patent No. 10,947,785 filed on January 19, 2018. US Application No. 15/746,337 is a 371 National Stage Entry of PCT No. US2016/030971 filed on May 5, 2016, which claims benefit of US provisional application 62/207,266 filed August 19, 2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al., US 2010/0244585 (hereinafter Tan).
Claim 45: Tan discloses capacitor (multiple-layer polymer (MLP) capacitor 30), comprising: 
a first electrode sheet (multiple metal layers 56, Fig 3, par [0025]); 
a second electrode sheet (multiple metal layers 56, Fig 3, par [0025]); and 
a dielectric sheet (polymer film layers 54) located between the first and second electrode sheets (metal layers 56)  (MLP capacitor 30 includes an electrode stack 52 that includes metal layers 56, which form the electrodes of the MLP capacitor 30, interleaved with polymer film layers 54), the dielectric sheet (54) comprising a composite material including a polymer matrix formed from a polymer component (polymer layer 34/54, par [0029]-[0030]) and a nanoparticle component (small-high permittivity nanoparticles, par [0031], [0032]) that increases the dielectric constant of the composite material above that of the polymer component (by including high permittivity nanoparticles, the MLP capacitor 30 may be greater increased, par [0032]).
Claim 46: Tan discloses the polymer matrix comprises a silicone polymer having the structural formula: 

    PNG
    media_image1.png
    177
    155
    media_image1.png
    Greyscale

wherein: n is at least 10; 
none, or one of both R1 and R2 are absent;
R1 and R2, if both present, are the same substituent or different substituents; and 
R1 and R2 are H, a carbon (C) containing group, a nitrogen (N)-containing group, an oxygen (O)-containing group, a halogen-containing group, or a Si-containing group (Tan, polymer layers 34/54 can be PEI-Siloxane composite polymer, par [0029], [0031], necessarily includes the above structural formula).
Claim 47: Tan discloses the nanoparticle component comprises ferroelectric nanoparticles embedded in the polymer matrix (Tan, polymers include small high-permittivity nanoparticles, Fig 3, par [0031], list materials include ferroelectric materials, par [0031]-[0032]).
Claim 48: Tan discloses each of the plurality of dielectric sheets (Tan, 54) further comprises spacers (Tan, insulative gap 66) protruding from a surface of the dielectric sheet (Tan, insulative gap extends from the polymer film layers 54 into an area of the metal layer 66 where the metal has been eliminated, par [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Money, US 2013/0140086 (hereinafter Moeny) in view of Tan.
Claim 35: Moeny discloses a downhole drilling system, comprising: 
a drill bit (bit housing 114 of conical bit 118) including a first electrode (center electrode 108) and a second electrode (ground or surrounding electrode 110) (Fig 1, par [0075], [0079]); 
a pulse-generating circuit (see Fig 12) coupled to the first electrode (108) and the second electrode (110) (via drill bit 114/118); and 
a capacitor (primary output capacitor 164 or intermediate capacitor electrical energy storage mean 158) within the pulse-generating circuit (pulse generating system that pulse charges the primary output capacitor 164, Fig 12).
Moeny fails to disclose the capacitor comprising: 
a plurality of electrode sheets; and 
a plurality of dielectric sheets interleaved with the plurality of electrode sheets, each of the dielectric sheets comprising a composite material including a polymer matrix formed from a polymer component and a nanoparticle component that increases the dielectric constant of the composite material above that of the polymer component.
Tan discloses a capacitor comprising a plurality of electrode sheets (metal layers 56) (metal layers 56 which form the electrodes of the multiple-layer polymer (MLP) capacitor 30); and 
a plurality of dielectric sheets (polymer film layers 54) interleaved with the plurality of electrode sheets (56) (MLP capacitor 30 includes an electrode stack 52 that includes metal layers 56, which form the electrodes of the MLP capacitor 30, interleaved with polymer film layers 54), each of the dielectric sheets (54) comprising a composite material including a polymer matrix formed from a polymer component (polymer layer 34/54, par [0029]-[0030]) and a nanoparticle component (small-high permittivity nanoparticles, par [0031], [0032]) that increases the dielectric constant of the composite material above that of the polymer component (by including high permittivity nanoparticles, the MLP capacitor 30 may be greater increased, par [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the capacitor of Money with the capacitor as disclosed by Tan, as the need for capacitor would have led one skilled in the art to choose an appropriate capacitor, such as the MLP capacitor as disclosed by Tan. Therefore, choosing the appropriate capacitors disclosed by Tan would merely be a simple substitution of one known element for another would obtain the predictable result of providing a high-temperature, multiple-layer polymer (MLP) with higher thermal stability and improved electrical properties (Tan, par [0003]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 36: Moeny, as modified by Tan, discloses each of the dielectric sheets has a dielectric constant of at least 3 at 0.1 Hz to 1.0 MHz frequency and 150 degrees Centigrade (Tan, the composition has a dielectric constant greater than or equal to about 3 when measured at frequencies of about 100 to about 105 (Hz), col 11, ln 49-59 of Tan et al, US 7,465,497, as incorporated by reference at par [0031], glass transition temperature of greater than or equal to 150°C, claims 9 and 23 of Tan et al, US 7,465,497, as incorporated by reference at par [0031]).
Claim 37: Moeny, as modified by Tan, discloses the capacitor (primary output capacitor 164) is coupled between the first electrode (118) and the second electrode (110) of the drill bit (Money, coaxial electrode set configuration for a cylindrical bit, showing high voltage or center electrode 108, ground or surrounding electrode 110, and gap 112 for creating the arc in the rock, Fig 1, 12,  par [0079], [0107]).
Claim 38: Moeny, as modified by Tan,  discloses the capacitor (intermediate capacitor 158) is coupled between two nodes of the pulse-generating circuit, the two nodes independent from a first node of the pulse-generating circuit connected to the first electrode (118) and a second node of the pulse-generating circuit connected to the second electrode (110) (Moeny, Fig 1, 12,  par [0079], [0107]).
Claim 39: Moeny, as modified by Tan,  discloses the polymer matrix comprises a silicone polymer having the structural formula: 

    PNG
    media_image1.png
    177
    155
    media_image1.png
    Greyscale

wherein: n is at least 10; 
none, or one of both R1 and R2 are absent;
R1 and R2, if both present, are the same substituent or different substituents; and 
R1 and R2 are H, a carbon (C) containing group, a nitrogen (N)-containing group, an oxygen (O)-containing group, a halogen-containing group, or a Si-containing group (Tan, polymer layers 34/54 can be PEI-Siloxane composite polymer, par [0029], [0031], necessarily includes the above structural formula).
Claim 40: Moeny, as modified by Tan,  discloses the nanoparticle component comprises ferroelectric nanoparticles embedded in the polymer matrix (Tan, polymers include small high-permittivity nanoparticles, Fig 3, par [0031], list materials include ferroelectric materials, par [0031]-[0032]).
Claim 41: Moeny, as modified by Tan, discloses each of the plurality of dielectric sheets (Tan, 54) further comprises spacers (Tan, insulative gap 66) protruding from a surface of the dielectric sheet (Tan, insulative gap extends from the polymer film layers 54 into an area of the metal layer 66 where the metal has been eliminated, par [0026]).
Claim 42: Moeny further discloses the capacitor further comprises an encapsulant that fills space between the interleaved dielectric sheets and electrode sheets (pulse generator is hermetically sealed. The box is pressurized with a gas or filled with a fluid or encapsulated to insulate it. The pulse generator is completely sealed to eliminate the potential of exposing the mine atmosphere to a spark (Money, par [0285]).
Moeny, as modified by Tan,  is silent as to the capacitor further comprises a dielectric encapsulant that fills space between the interleaved dielectric sheets and electrode sheets; and the dielectric encapsulant has a dielectric constant less than a dielectric constant of the dielectric sheets.
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the encapsulant as disclosed by Moeny to be a dielectric encapsulant with a dielectric constant less than a dielectric constant of the dielectric sheets, as Moeny is using the encapsulant to insulate the pulse generator to prevent a spark, and one of ordinary skill in the art would understand that a lower dielectric constant would have better insulative properties.
Claim 44: Moeny, as modified by Tan, discloses the capacitor (capacitor 13) is located adjacent to at least one drilling-fluid channel (drilling fluid passage 14) within a circular cross-section of a downhole pulsed-power drilling tool (drill stem 12) (Fig 46, par [0279]).

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Moeny.
Claim 49:  Tan fails to disclose a dielectric encapsulant that fills space between the interleaved dielectric sheets and electrode sheets, wherein the dielectric encapsulant has a dielectric constant less than a dielectric constant of the dielectric sheets.
Money discloses a capacitor further comprising an encapsulant that fills space between the interleaved dielectric sheets and electrode sheets (pulse generator, containing capacitor, is hermetically sealed, box is pressurized with a gas or filled with a fluid or encapsulated to insulate it. The pulse generator is completely sealed to eliminate the potential of exposing the mine atmosphere to a spark (Money, par [0285]).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the capacitor of Tan to include an encapsulant as disclosed by Moeny as this would have provided and a means to insulate the capacitor thereby protecting from spark (Moeny, par [0285]).  Further, one of ordinary skill would have found it obvious to modify the encapsulant to be a dielectric encapsulant with a dielectric constant less than a dielectric constant of the dielectric sheets, as Moeny is using the encapsulant to insulate the pulse generator to prevent a spark, and one of ordinary skill in the art would understand that a lower dielectric constant would have better insulative properties.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny in view of Tan as applied to claim 35, and in view of Akada et al., US 2017/0148571 (hereinafter Akada).
Claim 43: Moeny, as modified by Tan, is silent as to the each of the plurality of electrode sheets comprises a plurality of rounded edges.
Akada discloses a multilayer capacitor (stacked body 1) have rounded corner or rounded sides (par [0091]) that includes a plurality of electrode sheets (internal electrode 2 including first grounding electrode 2a and second grounding electrode 2b and internal electrode 3 including third grounding electrode 3a and fourth grounding electrode 3b) each comprises a plurality of rounded edges (curved corners 2ab, 2bb and curved corners 3ab, 3bb) (see Fig 3, par [0081]-[0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to modify the plurality of electrode sheets of Tan to each include a plurality of rounded edges as disclosed by Akada, as this modification would have provided greater resistance to chipping at the corners or sides (Akada, par [0091]).

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Akada et al., US 2017/0148571 (hereinafter Akada).
Claim 50: Tan is silent as to the each of the first and second electrode sheets each comprises a plurality of rounded edges.
Akada discloses a multilayer capacitor (stacked body 1) have rounded corner or rounded sides (par [0091]) that includes a plurality of electrode sheets (internal electrode 2 including first grounding electrode 2a and second grounding electrode 2b and internal electrode 3 including third grounding electrode 3a and fourth grounding electrode 3b) each comprises a plurality of rounded edges (curved corners 2ab, 2bb and curved corners 3ab, 3bb) (see Fig 3, par [0081]-[0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to modify the first and second electrode sheets of Tan to each include a plurality of rounded edges as disclosed by Akada, as this modification would have provided greater resistance to chipping at the corners or sides (Akada, par [0091]).

Conclusion
Claims 35-50 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676